Citation Nr: 1208970	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  05-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to April 30, 2010, and a rating in excess of 50 percent for such disability from April 30, 2010, forward. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2003, the RO granted service connection and an initial disability rating of 30 percent for PTSD.  The Veteran appealed from the rating assigned, and the Board remanded this issue for further development in October 2007 and also in October 2009.  Thereafter, in October 2011, the Veteran was granted a partial increase for his PTSD disability rating to 50 percent effective as of April 30, 2010.  As such, the issue on appeal is as stated on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge via videoconference from the RO in August 2006, but that individual is no longer employed by the Board.  The Veteran was notified of this fact in December 2011 and was offered the opportunity to have another Board hearing.  In January 2012, the Veteran responded that he wants to appear at a hearing before a Veterans Law Judge via videoconference at his local RO.  As such, the case must be remanded to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 3.103, 20.700, 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran should be notified of the hearing location, date, and time at his last address of record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

